Citation Nr: 1330749	
Decision Date: 09/25/13    Archive Date: 09/30/13

DOCKET NO.  10-32 511	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the Republic of the Philippines



THE ISSUE

Legal entitlement to a one-time payment from the Filipino Veterans Equity Compensation (FVEC) Fund.



ATTORNEY FOR THE BOARD

K.S. Hughes, Counsel








INTRODUCTION

The appellant is a Veteran who served on active duty in the regular Army of the United States (AUS) between July 14, 1942 and July 11, 1946.  An original  WD-AGO Form 52-55 shows he served in the Philippine Scouts (PS) from April 2, 1946 to May 14, 1946.  This matter is before the Board of Veterans' Appeals (Board) on appeal from a September 2009 decisional letter by the Manila RO that denied his claim seeking compensation from the Filipino Veterans Equity Compensation Fund.  

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2012).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDING OF FACT

The appellant is a United States Army Veteran, and is recognized as entitled to full benefits under laws administered by the Secretary of Veterans Affairs; therefore, he does not fall in the class of persons intended to be beneficiaries of a payment from the FVEC Fund.  


CONCLUSION OF LAW

The appellant is not a person eligible under the law to receive a payment from the FVEC Fund; the criteria for establishing legal entitlement to a one-time payment from the FVEC Fund are not met.  38 U.S.C.A. §§ 101, 501(a); American Recovery and Reinvestment Act § 1002, Pub. L. No. 111-5 (enacted February 17, 2009); 38 C.F.R. §§ 3.1, 3.203 (2013).






REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  

The VCAA does not apply in the instant claim because the issue presented is solely one of statutory interpretation (and the claim by this claimant is barred as a matter of law).  See Smith v. Gober, 14 Vet. App. 227, 231-232 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002), cert. denied, 537 U.S. 821 (2002).  See also 38 C.F.R. § 3.159(b)(3)(ii) (VCAA notice not required when, as a matter of law, entitlement to the benefit claimed cannot be established); 38 C.F.R. § 3.159(d)(3) (VA will refrain from or discontinue assistance with regard to a claim requesting a benefit to which the claimant is not entitled as a matter of law).

A review of the record found no information suggesting that a recertification of the Veteran's service is necessary; it is not in dispute that he is a Veteran of the United States Army, and receives VA compensation at the full rate (and previously received VA pension benefits) as such.  VA's duty to assist is met.

Legal Criteria, Factual Background, and Analysis

Initially, the Board notes that it has reviewed all of the evidence in the Veteran's claims file, including the records in Virtual VA, with an emphasis on the evidence relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence of record.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (VA must review the entire record, but does not have to discuss each piece of evidence).  Hence, the Board will summarize the relevant evidence as appropriate and the Board's analysis will focus specifically on what the evidence shows, or fails to show, as to the claim.

Under the American Recovery and Reinvestment Act, a new one-time benefit is provided for certain Philippine veterans to be paid from the "Filipino Veterans Equity Compensation Fund."  See American Recovery and Reinvestment Act § 1002, Pub. L. No. 111-5 (enacted Feb. 17, 2009).  Payments for eligible persons will be either in the amount of $9,000 for non-United States citizens or $15,000 for United States citizens. 

For eligible persons who accept a payment from the FVEC Fund, such payment "shall constitute a complete release of any claim against the United States by reason of [such] service ...."  However, nothing in this act "prohibit[s] a person from receiving any benefit (including health care, survivor, or burial benefits) which the person would have been eligible to receive based on laws in effect as of the day before the date of the enactment of this Act." 

Section 1002(d) provides that an eligible person is any person who served (1) before July 1, 1946, in the organized military forces of the Government of the Commonwealth of the Philippines, while such forces were in the service of the Armed Forces of the United States pursuant to the military order of the President dated July 26, 1941, including among such military forces the organized guerrilla forces under commanders appointed, designated, or subsequently recognized by the Commander in Chief, Southwest Pacific Area, or other competent authority in the Army of the United States; or (2) in the Philippine Scouts (a component of the U.S. Armed Forces in the Philippines) under section 14 of the Armed Forces Voluntary Recruitment Act of 1945 (59 Stat. 538); and was discharged or released from service under conditions other than dishonorable.  

As is noted above (and it is not in dispute) the Veteran served in the AUS between July 14, 1942 and July 11, 1946.  Further, a 1949 WD AGO Form 53-55, shows he served in the Philippine Scouts from April 2, 1946 to May 14, 1946.  A September 1951 letter from the Department of the Army, Office of the Adjutant General, notes that the Veteran had acquired Army of the United States status as a result of his service with the 14th Infantry (PA-AUS) and no action to revoke such status was contemplated.  

The Veteran's recognized enrollment in the Philippine Scouts (from April 2, 1946 to May 14, 1946) was during a period of time when such enrollment would have been in the "new" Philippine Scouts.  Such service would be qualifying service for a one-time payment from the FVEC Fund but for a critical disqualifying factor discussed below.  

The Veteran also claims (in his September 2009 notice of disagreement) that he is entitled to a one-time payment from the FVEC Fund based on service with the USAFFE (from February 8, 1942 to July 13, 1942) prior to enlistment in the Army of the United States.  Such service has not been verified.  Regardless, even if it was verified, because of the disqualifying factor discussed below, it could not serve to establish his entitlement to a one-time payment from the FVEC Fund.  

Section 1002 (a) of Public Law 111-5 clearly explains the purpose of the FVEC Fund, i.e., to compensate those Filipino Veterans whose service was not recognized as entitling to full benefits payable under laws administered by the Secretary of Veterans Affairs, i.e., it was intended to compensate for the fact that they were awarded compensation at a lesser rate of payment, and did not have entitlement to VA pension (and certain other) benefits.  That is not the situation here.  The Veteran who is the appellant in this case has been recognized as a Veteran of the United States Army and found entitled to receive full benefits under the laws administered by the Secretary of Veterans Affairs.  He seeks payment from the FVEC Fund over and above the full VA benefits to which he has been found entitled.  That simply is not the stated purpose of the FVEC Fund.

In summary, the Veteran's status as a United States Army Veteran entitled to receive full benefits under laws administered by the Secretary of Veterans Affairs places him outside the class of persons who are the intended beneficiaries of the FVEC Fund.  Therefore, he lacks basic legal entitlement to a one-time payment from the FVEC Fund, and his claim for such must be denied must be denied as lacking legal merit.  See Sabonis v. Brown, 6 Vet. App. 426 (1994).



ORDER

The appeal seeking legal entitlement to a one-time payment from the FVEC Fund is denied.


____________________________________________
GEORGE R. SENYK
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


